Case 1:16-cr-00363-JKB Document 842 Filed 06/06/19 Page 1of1
Case 1:16-cr-00363-JKB Document 841 Filed 06/05/19 Page 1of1

JENIFER WICKS

ATTORNEY AT LAW

MARYLAND OFFICE: DISTRICT OF COLUMBIA OFFICE:
(Federal Practice Only) The Jenifer Building
6909 Laurel Avenue Suite 5419 400 Seventh Street N.W. Suite 202
Takoma Park, MD 20913 Washington, D.C. 20004
TELEPHONE: (240) 468-4892 TELEPHONE: (202) 393-3004

EMAIL: Jenifer@JWicksLaw.com
FACSIMILE: (202) 478-0867

June 5, 2019

The Honorable James K. Bredar
Chief District Judge

U.S. District Court for the District of Maryland

101 W. Lombard Street

Baltimore, MD 21201 # ‘
RE: United States v Marquise McCants, 16-363 A
Dear Judge Bredar: Ly we

Mr. McCants’ sentencing is scheduled for June 20-21, 2019.

Mr. Martinez and I recently consulted and we are jointly requesting that we be allowed
to file our respective sentencing memorandum on or before June 10, 2019.

In addition, while Jencks and other disclosures are being made on June 6, 2019, defense
counsel are agreeing to not share this information with Mr. McCants until on or after June 13,
2019.

Thank you in advance for your consideration of this joint request. With kindest regards,
I] remain

Sincerely yours,
Jenifer Wicks

JENIFER WICKS
